Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered. 

DETAILED ACTION
Claims 1-7 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 5/24/2021.
Applicant presented no amended claims.  Therefore, claims 1-7 are pending.

Response to Arguments
Regarding rejection of claim 1 under 35 USC § 103(a), the arguments filed 5/24/2021 have been considered but are not persuasive to overcome the references on record: Fujino US 2013/0129083 A1 in view of Official Notice
In claim 1:
Applicant notes that paragraph [0055] states that the random number generator is strictly in the area of the securely fabricated chip (Remarks, page 6).  Applicant argues that “if the random number generator… were outside of the securely fabricated chip…then the creator of a data leakage hardware Trojan could… replicate the random number generator…would reveal the secret to removing the randomness…replicate the MUX (Remarks, page 6)… and the XOR…to complete the process of obtaining…item 608 which is the securely fabricated chip’s output…  Therefore, if Fujino’s teachings were followed to result in not making the random number generator the exclusive domain of the securely fabricated chip… Applicants’ invention’s intended purpose for preventing the interception of data on the chip would be defeated…” (Remarks, page 7).  Examiner notes that the Applicant’s main argument in the Remarks is explaining the reason and importance of a random number generator to be in “the exclusive domain of the securely fabricated chip” (Remarks, page 7).
Examiner understands Applicant’s position, however Examiner reminds Applicant that the specification cannot be read into the claims.  Only the claims, as recited, are examined in light of the specification under the broadest reasonable interpretation.  Firstly, the Applicant argues that the random number generator is within the securely fabricated chip.  The claims as cited in independent claim 1 refer to “A secure logic chip…”, however no additional limitations are found in the body of the claim that defines what makes the logic chip secure and what area within the logic chip is deemed as secure area based on a recited definition of secure.  Therefore, the term “secure” is not given any patentable weight. Secondly, Applicant argues on how an external random number generator, instead of an internal random number generator, would render the Applicant’s invention non-operable.  Applicant explains how a Trojan would be able to “replicate the MUX (Remarks, page 6)… and the XOR…to complete the process of obtaining…item 608 which is the securely fabricated chip’s output…  Therefore, if Fujino’s teachings were followed to result in not making the random number generator the exclusive domain of the securely fabricated chip… Applicants’ invention’s intended purpose for preventing the interception of data on the chip would be defeated…” (Remarks, page 7).  However, the claims also do not recite the vital function of a random number generator within a secured area of the logic chip.  The claims have been drafted in such manner that just lists several hardware logic gates and how these logic gates are seemingly connected.  Under these circumstances, the Examiner can make the interpretation that a simple rearranging of parts is merely obvious.  Therefore, Examiner still believes that the prior art of record still teaches the claim limitations, as recited.
Furthermore, Applicant states in page 7 that paragraph [0055] in Specification describes that “item 608 which is the securely fabricated chip’s output”.  However, Examiner notes that the drawings do not show item 608.  Correction is required.

Specification
The specification, in paragraph [0055], describes an “item 608”.  However, Examiner notes that the drawings do not show item 608.  The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of copending Application No. 16174697.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards a secure logic chip for preventing data leakage.

Current Application
Co-pending Application16174697
Comments
1. A secure logic chip for preventing data leakage, comprising: 

a chip having an input/output area communicating with an external area said external area containing logic blocks; 

said input/output area including a random number generator; wherein said random number generator outputs a random value along a random rail; 

said random rail communicating with a first logic gate and a second logic gate; wherein said first logic gate encodes said random logic value and a selected single rail input signal so as to output an encoded logic value for said external area; 

said input/output area further comprising a multiplexer; wherein said multiplexer and said second XOR gate receive said encoded logic value from said external area and convert said encoded logic value into an un-encoded logic output.
1. A secure logic chip for preventing data leakage, comprising: 

a chip having an input/output area communicating with an external area; said external area containing logic blocks; 

said input/output area including a random number generator; wherein said random number generator outputs a random value along a randomrail; 


said random rail communicating with a first logic gate and a second logic gate; wherein said first logic gate converts said random logic value and a selected single rail input signal into dual-rail representation for said external area; 


said input/output area further comprising a multiplexer; wherein said multiplexer and said second logic gate convert an external dual rail signal from said external area into a single rail output signal.
The claim on the copending application is an obvious variation to the current application because both claims are using a chip that prevents data leakage by using hardware logic blocks converting an input representation to an output representation.  
Claim 3
Claim 3
Similar limitations
Claim 4
Claim 4
Similar limitations
Claim 5
Claim 5
Similar limitations


Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 1-3, 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Fujino US 2013/0129083 A1 in view of Official Notice.

Regarding claim 1, Fujino teaches:
A secure logic chip (abstract: i.e. integrated memory circuit applicable to an S-box of a cryptographic circuit) for preventing data leakage (par 5), comprising: 
a chip having an input/output area (i.e. RSL S-boxes) communicating with an external area (figs. 7-8, par 245, Examiner notes that the tamper-resistant integrated memory circuit of Fujino’s invention receives a clock signal, address, data, and control signals from outside, thus implying that there is communication with external circuitry); 
said external area containing logic blocks (figs. 7-8, par 245, Examiner notes that the tamper-resistant integrated memory circuit of Fujino’s invention receives a clock signal, address, data, and control signals from outside, thus implying that there are external circuitry outside the memory circuit); 
wherein said random number generator (fig. 7, Random Number generated R)  outputs a random value along a random rail (fig. 7 [random number R goes to two different logic gates], fig. 12, R and /R); 
said random rail communicating with a first logic gate (fig. 4, Random Number r to Input a’s XOR) and a second logic gate (fig. 4, Random Number r to Input b’s XOR); 
wherein said first logic gate encodes said random value (fig. 4, Random Number R) and a selected single rail input signal (fig. 4, input signal “a for x; b for y”) so as to output an encoded logic value for said external area  (Fig. 4, output c, [figure shows output is external to RSL box], output is encrypted by Encryption circuit of the S-Box, see also par 211); 
said input/output area further comprising a multiplexer (fig. 5 (b), Multiplexer block drawing on input); 
wherein said multiplexer (Fig. 5(b)) and a XOR gate (Fig. 5(b), XOR in series with the multiplexer) receive said encoded logic value from said external area (i.e Fig. 5 (b), output data) and convert said encoded logic value into an un-encoded logic output (Fig. 5(b), output of EXOR gate [in series with multiplexer], fig. 4; Examiner that outputs on EXOR gate is from masked to unmasked; output feeds back to the input as also seen in Fig. 7).
	Fujino discloses the claimed invention except for “said input/output area including a random number generator” for he teaches that the random number generator is generated in an external circuitry (fig. 8, par 245 (random number generator is external)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a random number generator inside the chip, rather than outside the chip, since it has been held that rearranging parts of an invention only involves routing skill in the art.
Regarding claim 2, Fujino teaches:
The secure logic chip as in claim 1, wherein said random rail (fig. 7, Random Number R going to two different logic gates), said first logic gate (fig. 4, Random Number r to Input a’s XOR) and said second logic gate (fig. 4, Random Number r to Input b’s XOR) are contained in their entirety within said input/output area  (figs. 7-8).  
Regarding claim 3, Fujino teaches:
The secure logic chip as in claim 2, wherein said multiplex is housed within said input/output area (fig. 5 (b), Multiplexer block drawing on input).  
Regarding claim 5, Fujino teaches:
The secure logic chip as in claim 1, wherein said first logic gate and said second logic gate is an XOR gate (fig. 4, Random Number r to Input a’s XOR; fig. 4, Random Number r to Input b’s XOR).  
Regarding claim 6, Fujino teaches:
The secure logic chip as in claim 1, wherein said external area contains a first logic block (figs.8, random number generator block) and a second logic block  (fig. 8, block outputting a control signal /WRITE); said first logic block and said second logic block communicating with said first logic gate and said second logic gate (figs. 7-8); said first logic block having an inverter along a rail (i.e. inverted to provide an inversion of the Random Number) communicating (fig. 13, input /R) with said second logic gate (fig. 12(a), /R, par 254; an inverter in communication to the second logic gate as input to the RSL produces the inversion of a random number.).  
Regarding claim 7, Fujino teaches:
The secure logic chip as in claim 6, wherein said second logic block has at least one inverter in such a way that it is not identical to said first logic block (fig. 7-8, Write signal is active low, and the random number /R provides an inverter to convert the signal to its opposite value, therefore the blocks are not identical).  

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Fujino US 2013/0129083 A1 in view of Hall et al. (US 9,620,473 B1 hereinafter “Hall”).

Regarding claim 4, Fujino does not teach yet Hall, in the same field of endeavor, suggests:
The secure logic chip as in claim 1. wherein said input/output area is integrated within said computer chip through quilt packaging (fig. 5-6, col. 7 lines 38-44).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to implement an inter-chip quilt packaging, as taught by Hall, to Fujino’s invention.  The motivation to do so would be to allow the integrated circuits in which this packaging is used to  have a dense, enhanced speed, and reduced-power interface between multiple dies within a package (col. 1 lines 17-21) and also allows the chips to be butt together or be separated by a certain distance (col. 8 lines 57-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 18, 2021/
/ltd/